MEMORANDUM **
Rocío Cordero Gonzalez seeks review of an order of the Board of Immigration Ap*658peals upholding an immigration judge’s order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and Gonzalez does not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction”).
We do not consider Gonzalez’s contention regarding physical presence because her failure to establish hardship is disposi-tive.
Gonzalez asks that this court continue with the grant of voluntary departure in her case. This court’s April 6, 2006, order, indicating that the voluntary departure time period is stayed until issuance of the mandate, remains in effect.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.